Case: 18-20764     Document: 00515803863          Page: 1    Date Filed: 03/31/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                   No. 18-20764                      March 31, 2021
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Harvey Johnson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:02-CR-37


   Before Owen, Chief Judge, and Davis and Dennis, Circuit Judges.
   Per Curiam:*
          John Harvey Johnson challenges certain special conditions of
   supervised release that were included in the amended judgment but were
   neither orally pronounced nor orally adopted by the district court. We
   VACATE in part Johnson’s sentence and REMAND for the district court




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-20764        Document: 00515803863              Page: 2      Date Filed: 03/31/2021




                                         No. 18-20764


   to amend its written judgment by removing the two unpronounced special
   conditions.
                                   I.    BACKGROUND
           In 2002, Johnson pleaded guilty to bank robbery in the Southern
   District of Texas, which sentenced him to 151 months of imprisonment,
   followed by three years of supervised release. Johnson began serving this 151-
   month sentence in 2010, after completing a Texas state sentence.
   Subsequently, in 2018, Johnson filed a § 2241 habeas petition in the Southern
   District of Indiana, challenging his sentence as a career offender. That court
   granted Johnson’s petition, vacated his sentence, and ordered resentencing
   without the career offender enhancement.
           When he appeared before the Southern District of Texas for
   resentencing, Johnson was sentenced to time served, to be followed by three
   years of supervised release. Prior to the resentencing hearing, the probation
   officer had submitted a second addendum to the presentence report (PSR),
   which included an appendix “identifying conditions of supervised
   release/probation that may be appropriate for this defendant.” 1
           At the resentencing hearing, the district court orally pronounced some
   of the conditions of supervised release listed in the appendix, but not all of
   them. Specifically, the district court did not orally pronounce the conditions
   related to substance-abuse treatment and drug testing. The district court also
   did not orally adopt the PSR, addendum, or appendix. Nevertheless, the




           1
            These conditions included ones related to substance-abuse treatment and testing,
   mental health treatment, sex offender treatment, and requiring Johnson to stay in a halfway
   house, community treatment center, or similar facility for a period after his release.




                                               2
Case: 18-20764           Document: 00515803863                Page: 3   Date Filed: 03/31/2021




                                               No. 18-20764


   district court included the substance-abuse treatment and testing conditions
   in its written judgment following the hearing. 2
           Johnson timely appealed, asserting that the unpronounced substance-
   abuse-treatment and drug-testing conditions of supervised release must be
   vacated. After initial briefing, this Court directed the parties to file letter
   briefs addressing this Court’s recent en banc decision in United States v.
   Diggles and a subsequent case applying Diggles. 3 We now consider whether,
   in light of Diggles, we must vacate the unpronounced treatment and testing
   conditions that the court imposed in its written judgment.
                                       II.      DISCUSSION
           This Court has held that “[i]f a condition [of supervised release] is
   discretionary, the court must pronounce it to allow for an objection.” 4
   “When a defendant had no opportunity to object to [discretionary]
   conditions (because they were unmentioned at sentencing), we review for
   abuse of discretion, and any ‘unpronounced’ . . . conditions must, upon
   remand, be stricken from the written judgment.” 5 A district court can


           2
              The substance-abuse-treatment condition requires that defendant “must
   participate in an inpatient or outpatient substance-abuse treatment program and follow the
   rules and regulations of that program. The probation officer will supervise [his]
   participation in the program, including the provider, location, modality, duration, and
   intensity. [The defendant] must pay the costs of the program, if financially able.” The
   substance-abuse-testing condition requires that the defendant “must submit to substance-
   abuse testing to determine if [he] ha[s] used a prohibited substance, and [he] must pay the
   costs of the testing if financially able. [The defendant] may not attempt to obstruct or
   tamper with the testing methods.”
           3
            See 957 F.3d 551, 556 (5th Cir. 2020) (en banc); see also United States v. Yarbrough,
   830 Fed. App’x 437 (5th Cir. 2020) (unpublished).
           4
               See Diggles, 957 F.3d at 559.
           5
            United States v. Fields, 977 F.3d 358, 366–67 (5th Cir. 2020) (quoting United States
   v. Rivas-Estrada, 906 F.3d 346, 348 (5th Cir. 2018)); see also United States v. Grogan, 977
   F.3d 348, 352 (5th Cir. 2020) (citations omitted) (“When a defendant objects to a condition




                                                    3
Case: 18-20764           Document: 00515803863                Page: 4   Date Filed: 03/31/2021




                                               No. 18-20764


   provide the necessary notice and comply with the oral pronouncement
   requirement if it orally adopts a written list of proposed conditions found in
   the PSR. 6 Moreover, “[m]erely referencing a PSR that lists [non-mandatory]
   conditions (here, in the appendix) isn’t enough. Alone, it doesn’t put the
   defendant on notice of which conditions the court will impose.” 7
           In this case, both the substance-abuse-treatment and substance-abuse-
   testing conditions were discretionary, and therefore, they had to be
   pronounced. 8 First, the substance-abuse-treatment condition imposed is not
   a mandatory condition under 18 U.S.C. § 3583(d). And although § 3583(d)
   includes a substance-abuse-testing requirement, it is not the same as the one
   that the district court imposed in the written judgment. The substance-
   abuse-testing requirement in § 3583(d) states:
           The court shall also order, as an explicit condition of
           supervised release, that the defendant refrain from any
           unlawful use of a controlled substance and submit to a drug test
           within 15 days of release on supervised release and at least 2




   of supervised release for the first time on appeal, the standard of review depends on
   whether he had an opportunity to object before the district court. If he had that chance but
   failed to do so, we review for plain error. If he did not have the opportunity, we review for
   abuse of discretion.”).
           6
            See Diggles, 957 F.3d at 560–61; see also United States v. Omigie, 977 F.3d 397, 407
   (5th Cir. 2020) (remanding for a determination of whether a sentencing condition
   contained in a separate sentencing recommendation was disclosed to the defendant as part
   of the PSR, which the court orally adopted); Grogan, 977 F.3d at 351–52 (holding that
   defendant had an opportunity to object, and there was no conflict in the judgment where
   the PSR, which the district court orally adopted “in full,” recommended the special
   conditions).
           7
               Rivas-Estrada, 906 F.3d at 349.
           8
               See Diggles, 957 F.3d at 559.




                                                    4
Case: 18-20764         Document: 00515803863               Page: 5   Date Filed: 03/31/2021




                                            No. 18-20764


          periodic drug tests thereafter (as determined by the court) for
          use of a controlled substance. 9
   The special condition included in the judgment in this case, however, states:
   The defendant “must submit to substance-abuse testing to determine if [he]
   ha[s] used a prohibited substance, and [he] must pay the costs of the testing
   if financially able. [The defendant] may not attempt to obstruct or tamper
   with the testing methods.” These two conditions are clearly not the same:
   unlike the mandatory condition, the special condition in the judgment does
   not specify a date range for the first test, limit the number of tests required,
   and requires that Johnson pay for testing if he is able. Therefore, the
   substance-abuse-testing condition in the judgment is discretionary, rather
   than mandatory. Oral notice of these discretionary conditions at the
   sentencing hearing cannot be dispensed with.
          Therefore, under Diggles, the district court was required to either
   orally pronounce the substance-abuse-treatment and substance-abuse-
   testing conditions during the resentencing hearing, or orally adopt the PSR
   and its appendix, the latter of which is where those conditions were listed.
   However, the district court did neither. Under our precedent, the district
   court’s failure to do so constitutes an abuse of discretion, and we must
   remand so that the unpronounced conditions can be stricken from the
   judgment.
                                     III.   CONCLUSION
          For the foregoing reasons, we VACATE Johnson’s sentence in part
   and REMAND for the district court to amend the written judgment by




          9
              18 U.S.C. § 3583(d).




                                                 5
Case: 18-20764     Document: 00515803863        Page: 6   Date Filed: 03/31/2021




                                 No. 18-20764


   removing the special conditions related to substance-abuse treatment and
   substance-abuse testing.




                                      6